Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Albert Bianchi appeals the district court’s order granting summary judgment in favor of the Appellees on Bianchi’s claim of gender discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bianchi v. Old Dominion Univ., No. 2:08-cv-00250-RGD-TEM (E.D.Va. May 1, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.